        Case 1:17-cv-05931-LTS-DCF Document 58
                                            57 Filed 10/27/20
                                                     10/23/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

                                                                               October 23, 2020
BY ECF

Honorable Laura Taylor Swain
Daniel Patrick Moynihan
United States Courthouse                                             MEMO ENDORSED
500 Pearl St.
New York, NY 10007-1312

                 Re:      Baten-Perez v. AK Café of New York LLC. et al.,
                          17-cv-5931 (LTS) (DF)

Dear Judge Swain:

        We represent Plaintiff Efrain Baten-Perez in the above-referenced matter. We write this

letter motion to strike Defendants’ “amended” summary judgment motion as untimely. Judge

Freeman’s pretrial schedule Order, issued July 29, 2020, provided an August 26 deadline for

dispositive motions, which was later extended by until October 9, 2020.

        By Order of October 14, 2020 Your Honor terminated Defendants Motion for Summary

Judgment (Dkt 49) without prejudice to reinstatement upon application, and upon notice to adverse

parties and accompanied by the requisite certification. Plaintiff and Defendant’s counsel held a

telephone call on October 19, 2020, during which conversation, Plaintiff’s counsel agreed to drop

the Eighth Cause of Action as to all Defendants.

        On October 22, Defendant filed an “Amended Motion” for summary judgment along with

a revised Memorandum of Law. Defendant however, made no application for reinstatement of

motion to the court.

        Plaintiff is prepared to oppose Defendant Dogan’s motion but believes that the filing of the

instant motion will delay the ultimate resolution of this matter by settlement or trial. Mr. Dogan’s

motion relies heavily on the testimony of Mr. Dogan himself in a deposition taken of him. Plaintiff


                          Certified as a minority-owned business in the State of New York
         Case 1:17-cv-05931-LTS-DCF Document 58
                                             57 Filed 10/27/20
                                                      10/23/20 Page 2 of 2

Page 2

contests many of Mr. Dogan’s assertions. Accordingly, this issue is very much a dispute of fact

which would best be addressed at trial.

         Plaintiff therefore respectfully requests that the motion for summary Judgment be stricken

as untimely, and that any dispute of fact as to Mr. Dogan’s status as employer be addressed at trial.

         We thank the Court for its attention to this matter.


                                                       Respectfully Submitted,


                                                       /s/ Daniel Tannenbaum
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiff


cc: (By ECF)
Dove Burns
Stacey Pitcher                               The Court will in this instance deem the filing of the amended
Emre Polat                                   motion an application for reinstatement, which is granted as of
Attorney for Defendants                      today. The summary judgment motion shall be briefed in
                                             accordance with SDNY Local Civil Rule 6.1, with today being
                                             deemed the filing date of the motion. The foregoing motion to
                                             strike is denied. DE#57 resolved.
                                             SO ORDERED.
                                             10/27/2020
                                             /s/ Laura Taylor Swain, USDJ
